Exhibit 10.1 October 4, 2016 William K. McVicar, Ph.D. Re:Transition Agreement Dear Bill: This letter confirms that you will be transitioning from your role as Executive Vice President, Chief Scientific Officer at Inotek Pharmaceuticals Corporation (“Inotek” or the “Company”).On behalf of the Company and its Board of Directors (the “Board”), please accept our sincere appreciation for your years of service and contributions to the Company. With that in mind, this letter proposes an agreement setting forth the terms of your transition (the “Agreement”). As explained in more detail below, the Agreement contemplates that you will remain employed during a transition period and will be eligible to receive severance benefits upon the conclusion of that transition period provided that certain conditions have been satisfied.
